Citation Nr: 1517163	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), depression, anxiety disorder, and panic disorder with agoraphobia, and to include as secondary to the service-connected low back disability.  

2.  Entitlement to a disability rating greater than 20 percent for service-connected spondylolisthesis and spondylosis at L5-S1 (lumbar spine disability).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esquire



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1996.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).    

The Veteran has been diagnosed with multiple psychiatric disorders, to include bipolar disorder, PTSD, depression, anxiety disorder, and panic disorder with agoraphobia.  The RO has denied the claim of service connection for PTSD; however, the Board has broadened the claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has included consideration of service connection on a secondary basis, based on the lay evidence of record.  See e.g., October 2011 Veteran statement (reporting nightmares, panic attacks, agoraphobia, and paranoia and arguing that these symptoms are related to service); August 2014 Board hearing transcript at p. 12-13, 32 (Veteran reported that his anger is either due to his mental condition or due to pain from his back disability); September 2014 Attorney's Board Brief (arguing that expanding the issue is warranted).  

The Board notes that attorney D.O. assisted the Veteran in his representation at the August 2014 Board hearing.  The Veteran had submitted consent in writing for that attorney to assist in his representation by way of the July 2014 VA Form 21-22a.  See generally 38 C.F.R. § 14.629(c)(2) (2014).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the August 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The issues of entitlement to increased ratings for (a) the left knee disability; (b) the right knee disability; and (c) right lower extremity radiculopathy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2009 claim for an increased rating for radiculopathy; November 2013 IRIS Inquiry (Veteran reported that he wished to claim for increased ratings for the bilateral knees); August 2014 Board hearing transcript at p. 3; see also September 2011 VCAA Notice Letter (noting that claims regarding the bilateral knees issues are being processed).  The Board notes that the Board does not have jurisdiction over the issue of an increased rating for right lower extremity radiculopathy because the Veteran did not submit a notice of disagreement as to the September 2008 rating decision that granted service connection and a separate evaluation for right lower extremity radiculopathy.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of (a) entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, anxiety disorder, and panic disorder with agoraphobia, and to include as secondary to his service-connected low back disability, and (b) entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 15, 2013, the Veteran's lumbar spine disability was manifested by pain, muscle spasm, stiffness, flare-ups, and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, but not by forward flexion of the thoracolumbar spine of 30 degrees or less, ankylosis, and incapacitating episodes.    

2.  From January 15, 2013, the Veteran's lumbar spine disability is manifested by pain, muscle spasm, stiffness, flare-ups, and forward flexion of the thoracolumbar spine of 30 degrees or less, but not by ankylosis and incapacitating episodes.    


CONCLUSIONS OF LAW

1.  Prior to January 15, 2013, the criteria for a disability rating greater than 20 percent for the Veteran's lumbar spine disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5239 (2014).  

2.  From January 15, 2013, the criteria for an increased disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003, 5010, 5239 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Regarding the Veteran's claim for an increased rating for the lumbar spine disability, VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided pre-adjudication VCAA notice by letter in November 2007, in which the Veteran was notified of the evidence necessary to support the claim for an increased rating.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  As such, VA has fulfilled its duty to notify.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, post-service treatment records, Social Security Administration (SSA) records, and lay statements have been associated with the record.  

Additionally, during the appeal period, the Veteran was afforded a VA examination in November 2007.  The examiner conducted an examination and provided sufficient information regarding the Veteran's lumbar spine disability manifestations.  The Veteran also submitted a January 2013 private examination report in which the private physician conducted an examination and provided sufficient information regarding the Veteran's lumbar spine disability manifestations, such that the Board can render an informed determination.  The Board notes that the Veteran's attorney has argued that the results of the January 2013 private examination are sufficient to render a determination, and remand for further VA examination is not necessary.  See August 2014 Board hearing transcript at p. 5.  The Board finds that the November 2007 VA examination, together with the other evidence of record and the January 2013 private examination, is adequate for rating purposes.  

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and testimony was obtained relevant to the symptoms and functional impairment resulting from the service-connected disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

Increased Rating for the Lumbar Spine Disability

The Veteran's service-connected lumbar spine disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5239.  The Veteran claims that his lumbar spine disability has worsened and that the current rating does not accurately depict the severity of his condition.  

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).   

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The lumbar vertebrae are considered to be a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Note (5): Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in more or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

When rated based on incapacitating episodes, a 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Veteran reports that he has spasm, tightness, and he is unable to bend, stoop, and sometimes move at all.  See September 2007 claim.  Throughout the appeal period, the Veteran has complained of severe back pain.  

On VA examination in November 2007, the Veteran reported that he feels that he had difficulty performing daily activities due to severe pain flare-ups and "tightening of the muscles" of the lower back.  The Veteran subjectively reported a history of fecal incontinence with mild fecal leakage and occasional involuntary bowel movement.  The Veteran also reported a history of decreased motion, moderate constant pain, ache, and "muscle contraction."  The Veteran reported severe flare-ups, weekly, with a duration of hours.  The Veteran reported that additional limitation of motion or other functional impairments during flare-ups were "laying down and flat on back," avoiding weight bearing and exertion.  The Veteran denied incapacitating episodes and use of assistive devices.  

On examination, abnormal spinal curvature of "lumbar flattening" was noted.   The examiner stated that there was no ankylosis.  Spasm of the thoracic sacrospinalis was noted, and the examiner noted that such spasm was not severe enough to be responsible for abnormal gait or abnormal spinal contour.  On range of motion testing, flexion was to 70 degrees, extension was to 20 degrees, left lateral flexion was to 40 degrees, left lateral rotation was to 30 degrees, right lateral flexion was to 35 degrees (after rounding up from 32 degrees), and right lateral rotation was to 30 degrees.  There was objective evidence of pain on active range of motion, and there was objective evidence of pain following repetitive motion.  After three repetitions of range of motion testing, pain was a factor resulting in additional limitations.  Flexion was then limited to 50 degrees, extension was to 20 degrees, left lateral flexion was to 30 degrees, left lateral rotation was to 30 degrees, right lateral flexion was to 30 degrees, and right lateral rotation was to 30 degrees.  The x-ray study performed on examination showed an impression of severe muscle spasm.  The Veteran was diagnosed with muscle spasm and spondylolisthesis and spondylosis at L5-S1.

A February 2008 VA Neurosurgery Outpatient consult showed that the Veteran was assessed with low back pain with spinal stenosis.  A February 2008 VA MRI showed an impression of minor nonfocal degenerative alterations at L5/S1 level.  There was epidural lipomatosis as described resulting in moderate compression of the underlying thecal sac/cauda equina at L3/4, L4/5 and L5/S1 and extending into the sacral spinal canal.  A March 2008 private treatment record for Dr. T. A. shows an assessment of degenerative joint disease L5-S1, based on the results of an MRI report.  A September 2008 VA treatment record showed decreased range of motion of the lumbar spine due to pain.  The Veteran was diagnosed with low back pain with spinal stenosis.  A May 2011 VA treatment record showed that lumbosacral range of motion was limited and painful with flexion.   

In a January 15, 2013 private examination report and opinion, Dr. S. reviewed the claims file and performed an examination.  The Veteran reported that his back pain is a constant 6/10 cramping and sharp pain.  He reported flare-ups every 2 months to 10/10.  He reported that ADLs [activities of daily living] exacerbate his pain.  The Veteran denied instability, stiffness, and swelling.  On examination, the Veteran had lumbar tenderness, normal spinal curves, no kyphosis or scoliosis.  SLR [straight-leg raising] produced back pain at 30 degrees.  Dr. S. stated that there is no ankylosis.  Range of motion testing showed flexion limited to 17 degrees, extension limited to 5 degrees, and lateral left and right flexion limited to 10 degrees.  The clinician indicated that he measured range of motion "using strict goniometric technique."  

A May 2014 VA treatment record shows that the Veteran was prescribed a lumbar-sacral orthosis.  

It is noted that no additional relevant evidence has been received since the supplemental statement of the case issued that is not covered by the October 2014 waiver of agency of original jurisdiction review.  

The Board acknowledges the Veteran reports that he is unable to bend, stoop, and sometimes move at all.  See September 2007 claim.  However, the Board finds that such is not probative of ankylosis of the lumbar spine.  Instead, both examiners noted that the Veteran retained range of motion and both specifically found that he did not have ankylosis.  The findings of medical professionals who assessed the Veteran for ankylosis are the most probative evidence of record as to whether the Veteran has ankylosis.  Accordingly, the Board finds that there has not been ankylosis at any point during the appeal period.  Thus, an increased rating based on ankylosis is not warranted under the General Formula.  38 C.F.R. § 4.71a.

The Board also acknowledges that the Veteran has reported that sometimes he cannot clean himself and that sometimes he cannot get out of bed for three or four days out of a two week period due to his back pain.  See August 2014 Board hearing transcript at p. 28, 33-34.  It is noted that the Veteran has reported severe flare-ups for prolonged durations during which he has to lay down and flat on his back and avoid weight bearing and exertion.  See e.g., November 2007 VA examination.   However, there is no lay allegation or medical evidence to show that these symptoms and flare-ups required bed rest prescribed by a physician at any point during the appeal period.  Because bed rest prescribed by a physician is not shown, incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months is not shown, and an increased rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes at any point during the appeal period.  38 C.F.R. § 4.71a.

The Board also acknowledges that on VA examination in November 2007, the Veteran subjectively reported a history of fecal incontinence with mild fecal leakage and occasional involuntary bowel movement.  However, the November 2007 VA examiner did not indicate that the Veteran had objective evidence of a neurologic abnormality associated with the service-connected disability manifested by bowel impairment.  Further, there is no other lay report of bowel impairment, and the other objective medical evidence of record shows no indication of bowel impairment associated with the Veteran's lumbar spine disability.  See e.g., May 2011 VA treatment record (Veteran had no complaints regarding bowel and bladder sphincter function or fixed lower extremity focal weakness associated with his lower back); November 2013 and December 2013 VA treatment record (Veteran denied bowel or bladder involvement).  For these reasons, the Board concludes that an objective neurological bladder impairment associated with the lumbar spine disability is not shown, and a separate rating for such an abnormality is not warranted.  See 38 C.F.R. § 4.71a, General Formula, Note (1).

The Veteran's lumbar spine disability is currently rated as 20 percent disabling for the entire appeal period.   However, the objective evidence shows that different ratings are warranted for the different periods discussed below.  The Board is granting a partial disability rating increase for the period from January 15, 2013, and therefore the staged ratings periods discussed below are appropriate in this case.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Prior to January 15, 2013, the Veteran's lumbar spine disability was manifested by pain, muscle spasm, stiffness, flare-ups, and forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees when considering the Deluca factors, specifically to include pain, additional functional limitation on repetitive use, stiffness, and flare-ups.  However, even when considering the Deluca factors, forward flexion of the thoracolumbar spine of 30 degrees or less was not met or approximated based on objective range of motion findings, to include on repetitive use.  Moreover, the flare-ups which reportedly occurred weekly and lasted only a few hours are contemplated by the criteria for a 20 percent evaluation.  Further, as discussed above, ankylosis was not shown.  For these reasons, the criteria for a disability rating greater than 20 percent prior to January 15, 2013 for the Veteran's lumbar spine disability have not been met or approximated under the General Formula.  See 38 C.F.R. § 4.71a.

From January 15, 2013, the Veteran's lumbar spine disability is manifested by pain, muscle spasm, stiffness, flare-ups, and forward flexion of the thoracolumbar spine of 30 degrees or less.  However, even when considering the Deluca factors, ankylosis is not shown, as discussed above.  Because forward flexion of the thoracolumbar spine of 30 degrees or less is shown, the criteria for a disability rating of 40 percent, but no higher, from January 15, 2013 have been met under the General Formula.  See 38 C.F.R. § 4.71a.  As such, an increased disability rating of 40 percent, but no higher, from January 15, 2013 for the lumbar spine disability is warranted.  Prior to that date, there is no evidence of record showing that the criteria for a higher rating are met or approximated.  

The Veteran's lumbar spine disability is currently rated under DC 5239.  Because DC 5239 contemplates the Veteran's lumbar spine diagnosis and symptoms the Board concludes that the Veteran is appropriately rated under DC 5239.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that ratings higher than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

Extraschedular Rating
 
While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition.  The Veteran is currently evaluated for spondylolisthesis and spondylosis, L5-S1, now rated as 40 percent disabling; radiculopathy of the right lower extremity, rated as 10 percent disabling; a right knee disability, rated as noncompensable; and, a left knee disability, rated as noncompensable.  The Veteran has at no point during the current appeal indicated that his service-connected lumbar spine disability results in further disability when looked at in combination with his other service-connected disabilities.  

The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbar spine disability, which is manifested by pain, muscle spasm, stiffness, flare-ups, and limitation of motion.  Further, the rating criteria include consideration for Veteran's actual degree of functional impairment imposed by the Deluca factors.  Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Prior to January 15, 2013, entitlement to a disability rating greater than 20 percent for the Veteran's lumbar spine disability is denied.

From January 15, 2013, entitlement to an increased disability rating of 40 percent, but no higher, for the Veteran's lumbar spine disability is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran claims that he is entitled to a TDIU due to his psychiatric disorder(s) and his service-connected low back disability.  See e.g., March 2007 Veteran statement; undated SSA Disability Report (Veteran stated that his bipolar disorder and clinical depression limits his ability to work); August 2014 Board hearing transcript at p. 27-28 (Veteran stated that he cannot work due to his back disability).  Because the issue of entitlement to a TDIU is intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder, remand of the issue of entitlement to a TDIU is warranted pending development and readjudication of the issue of service connection for an acquired psychiatric disorder.  

Regarding in-service events, the Veteran reports that after he was put on physical profile for his service-connected back injury, he was harassed, ridiculed, verbally abused, and shunned by his senior officers and fellow soldiers.  The Veteran reports that this had a profound effect on him mentally.  See e.g., February 2007 claim.  The service records confirm that the Veteran was put on profile for his low back disability.  

The Veteran also reports that he was assaulted by his sergeant after his low back injury.  The Veteran reported that the sergeant hit him on the head.  See March 2007 statement.  The Veteran reported that he was guiding a truck during a field exercise, and the next thing he knew he was punched in the back of his head, and the sergeant yelled at the Veteran with his rifle in the Veteran's face.  See e.g., November 2007 Veteran statement.  The Veteran has also reported that the sergeant may have hit him on the head with the butt of his rifle or his fist.  See e.g., October 2011 Veteran statement; August 2014 Boarding hearing transcript at p. 12-14.  The Veteran reported the assault, but he was told that he may not be promoted if he pressed charges for the incident.  See e.g., November 2007 Veteran statement; August 2014 Boarding hearing transcript at p. 14-15.

Credible supporting evidence is required to corroborate the reported in-service personal assault stressor.  See 38 C.F.R. § 3.304(f).  The Veteran has submitted lay statements from his father and mother that testify as to his behavioral changes after the reported assault.  See November 2007, October 2011, and January 2014 lay statements.  

Based on this evidence, it is unclear whether the Veteran's PTSD is related to a confirmed in-service stressor.  It is also unclear whether any acquired psychiatric disorder other than PTSD, to include bipolar disorder, depression, anxiety disorder, and panic disorder with agoraphobia, is etiologically related to service, or whether any such acquired psychiatric disorder is secondary to the Veteran's service-connected low back disability, to include as result of pain therefrom.  See BVA hearing transcript, p. 32 ("this anger thing is either from the pain from the back or it's the mental.")  For these reasons, a VA examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include bipolar disorder, PTSD, depression, anxiety disorder, and panic disorder with agoraphobia, and to include as secondary to the Veteran's service-connected low back disability.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran as to how he can substantiate his claim for service connection as secondary to a service-connected disability.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of a psychiatric disorder to include bipolar disorder, PTSD, depression, anxiety disorder, and panic disorder with agoraphobia.  Make the electronic claims file (to include Virtual VA and VBMS) available to the examiner for review of the case.  The examiner should note that this case review took place.  

(a) Regarding PTSD, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that the Veteran's reported in-service assault by his sergeant actually occurred, and if so, whether the Veteran's PTSD is etiologically related to the reported in-service stressor of assault by his sergeant.  The Veteran also reports that he was subject to verbal abuse by his officers and other service members.

In so doing, the examiner's attention is directed to the behavioral changes which the Veteran's parents stated indicate that the Veteran's reported in-service personal assault by his sergeant actually occurred.  See November 2007, October 2011, and January 2014 lay statements from the Veteran's parents.  

(b) Regarding any diagnosis other than PTSD, to include bipolar disorder, depression, anxiety disorder, and panic disorder with agoraphobia, provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such psychiatric disorder(s) is etiologically related to service, including as a result of being reportedly harassed, ridiculed, verbally abused, and shunned by his senior officers and fellow soldiers.  See e.g., February 2007 claim.  

(c) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any psychiatric disorder(s) was caused by the Veteran's lumbar spine disability, to include as a result of pain therefrom.  

(d) Provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that an acquired psychiatric disorder(s) was aggravated (i.e., worsened) beyond the natural progress by the lumbar spine disability, to include as a result of pain therefrom. 

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's psychiatric disorder other than bipolar disorder found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to the lumbar spine disability.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

3.  Schedule the Veteran for an examination with respect to TDIU.  The examiner is asked to provide information as to the functional impairment caused by the service-connected disabilities (lumbar spine disability, right lower extremity radiculopathy, left knee pain and right knee pain) with regard to the Veteran's ability to function and perform tasks in a work setting.  

4.  After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal, to include the matter of a TDIU.  If the claims remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


